Martin, J.,

delivered the opinion of the court.
The plaintiff is a person of color, and sues her aunt, Marie Louise Berard, for the purpose of establishing her and her children’s claim to their freedom. The defendant disavowed *158any title to the plaintiff, but averred she belonged to her late sister, Maria Jeane Berard, and that she descended to her sister’s natural children and legal heirs, Celina and Antoine Garidel. These heirs intervened and claimed. the plaintiff and her children as their property, in right of their deceased mother.
A slave cannot stand in judgment for any other purpose than to assert his freedom. He is not even allowed to contest the title of theperson claiming him as a slave.
The cause was tried by a jury, who found a verdict for the intervening party, and from judgment rendered thereon, the plaintiff appealed.
During the progress of the trial, the court instructed the jury that the intervenors were not bound to show their title. The plaintiff’s counsel took a bill of exceptions to the opinion of the court.
On a full consideration of the case, this court is of opinion that the instruction given to the jury by the District Judge, was correct. A slave cannot stand in judgment for any other purpose than to assert his freedom. He is not even allowed to contest the title of the person holding or claiming him as a slave.
On the merits, it was urged that the evidence of freedom resulted from the treatment of the plaintiff by the defendant, for a series of years, as a free person of color, and from which fact it was contended, she was considered free and a relation of the defendant, living in the family of the latter as a companion of the intervening parties, as their cousin, and not as their slave.
The jury, on hearing all the evidence adduced on the trial, came to the conclusion that the plaintiff failed to establish her freedom, and returned a verdict in favor of the claim of the intervenors. The district judge who tried the case, approved of the verdict; and this court cannot perceive any reason sufficient to authorise an interference therewith.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.